 

Exhibit 10.1

FIFTH AMENDMENT TO Credit agreement

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made as of
September 11, 2019, by and among GTJ REALTY, LP, a Delaware limited partnership
(“Borrower”), GTJ REIT, INC., a Maryland corporation (“REIT”), GTJ GP, LLC, a
Maryland limited liability company (“GP”), WU/LH 466 BRIDGEPORT L.L.C., a
Delaware limited liability company (“Bridgeport”), GWL 20 EAST HALSEY, LLC, a
Delaware limited liability company (“Halsey”; REIT, GP, Bridgeport and Halsey
are hereinafter referred to individually and collectively as “Guarantor”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), the
other lending institutions from time to time a party to the Credit Agreement
described below (together with KeyBank, the “Lenders”) and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Agent for the Lenders (the
“Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, KeyBank, Agent and the other Lenders are party to that
certain Credit Agreement, dated as of December 2, 2015, as amended by that
certain First Amendment to Credit Agreement dated as of June 30, 2016, that
certain Second Amendment to Credit Agreement and Other Loan Documents dated as
of July 27, 2017, that certain Third Amendment to Credit Agreement and Other
Loan Documents dated as of February 27, 2018, and that certain Fourth Amendment
to Credit Agreement and Other Loan Documents dated as of July 31, 2018  (as the
same may be varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated, the “Credit Agreement”); and

WHEREAS, Borrower and Guarantor have requested that the Lenders modify the
Credit Agreement in certain respects; and

WHEREAS, in connection therewith, the parties hereto desire to amend the Credit
Agreement as set forth herein.

WHEREAS, the Agent and the Lenders have agreed to modifications on the terms and
conditions set forth below.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00),
the mutual covenants, promises, and agreements set forth hereinbelow, and for
other good and valuable consideration, the receipt, adequacy, and sufficiency of
which are hereby acknowledged, the parties do hereby covenant and agree as
follows:

1.Definitions.  Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement (as amended hereby).

2.Modifications of the Credit Agreement.  The Borrower, Agent and the Lenders do
hereby modify and amend the Credit Agreement as follows:

1

 

--------------------------------------------------------------------------------

 

(a)By deleting in their entirety the definitions of “Applicable Margin” and
“Initial Maturity Date” appearing in §1.1 of the Credit Agreement, and inserting
in lieu thereof the following:

“Applicable Margin.  On any date, the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be a percentage per annum as set forth below based on the
ratio of the Consolidated Total Indebtedness to Borrower’s Gross Asset Value:

Pricing Level

Ratio

Applicable Margin for
LIBOR Rate Loans

Applicable Margin for
Base Rate Loans

Pricing Level 1

Less than 55%

2.40%

1.40%

Pricing Level 2

Equal to or greater than 55% but less than 60%

2.65%

1.65%

Pricing Level 3

Equal to or greater than 60%

2.90%

1.90%

 

The Applicable Margin as of September 11, 2019 shall be at Pricing Level 2.  The
Applicable Margin for each Base Rate Loan shall be determined by reference to
the ratio of Consolidated Total Indebtedness to Gross Asset Value in effect from
time to time, and the Applicable Margin for any Interest Period for all LIBOR
Rate Loans comprising part of the same borrowing shall be determined by
reference to the ratio of Consolidated Total Indebtedness to Gross Asset Value
in effect on the first (1st) day of such Interest Period.  The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first (1st)
day of the first (1st) month following the delivery by REIT to the Agent of the
Compliance Certificate after the end of a calendar quarter.  In the event that
REIT shall fail to deliver to the Agent a quarterly Compliance Certificate on or
before the date required by §7.4(c), then without limiting any other rights of
the Agent and the Lenders under this Agreement, the Applicable Margin for Loans
shall be at Pricing Level 3 until such failure is cured within any applicable
cure period, or waived in writing by the Required Lenders in which event the
Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate.

In the event that the Agent, REIT or the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(a) the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (b) the Applicable Margin shall
be determined as if the Pricing Level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with this Agreement.

Initial Maturity Date.  June 30, 2022.”

(b)By inserting the following definition in §1.1 of the Credit Agreement, in the
appropriate alphabetical order:

2

 

--------------------------------------------------------------------------------

 

“LIBOR Termination Date” has the meaning set forth in §4.15.

(c)By inserting the following new §4.15 in to the Credit Agreement:

“§4.15Successor LIBOR Rate Index

.

 

(a)If the Agent determines (which determination shall be final and conclusive,
absent manifest error) or the Required Lenders notify the Agent (with, in the
case of the Required Lenders, a notice to Borrower) that the Required Lenders
have reasonably determined either (i)(x) the circumstances set forth in §4.5
have arisen and are unlikely to be temporary, or (y) the circumstances set forth
in §4.5 have not arisen but the applicable supervisor or administrator (if any)
of LIBOR or a Governmental Authority having jurisdiction over the Agent has made
a public statement identifying the specific date after which LIBOR shall no
longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (ii) a rate other than LIBOR has become a widely
recognized benchmark rate for newly originated loans in Dollars in the U.S.
market, then the Agent may (in consultation with the Borrower) choose a
replacement index for LIBOR and make adjustments to applicable margins and
related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate for the applicable Interest Period
based on the replacement index will be generally equivalent to the all-in LIBOR
based interest rate for the equivalent Interest Period in effect prior to its
replacement.

(b)The Agent and the Borrower shall enter into an amendment to this Agreement to
reflect the replacement index, the adjusted margins and such other related
amendments as may be appropriate, in the reasonable discretion of the Agent and
approved by the Borrower, for the implementation and administration of the
replacement index-based rate.  Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, §27), such
amendment shall become effective without any further action or consent of any
other party to this Agreement at 5:00 p.m. (Cleveland, Ohio time) on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Lenders, unless the Agent receives, on or before such tenth (10th) Business Day,
a written notice from the Required Lenders stating that such Lenders object to
such amendment.

(c)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR based rate to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (x) the effects of the transition from LIBOR
to the replacement index and (y) yield or risk-based differences between LIBOR
and the replacement index.

(d)Until an amendment reflecting a new replacement index in accordance with this
§4.15 is effective, each advance, conversion and renewal of a LIBOR Rate Loan
will continue to bear interest with reference to LIBOR; provided however, that
if the Agent determines (which determination shall be final and conclusive,
absent manifest error) or the Required Lenders notify the Agent (with, in the
case of the Required Lenders, a notice to Borrower) that a LIBOR Termination
Date has occurred, then following the LIBOR

3

 

--------------------------------------------------------------------------------

 

Termination Date, all LIBOR Rate Loans shall automatically be converted to Base
Rate Loans until such time as an amendment reflecting a replacement index and
related matters as described above is implemented.

(e)Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.”

3.References to Credit Agreement.  All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement as modified
and amended herein or pursuant hereto.

4.Consent of Borrower and Guarantor.  By execution of this Amendment, Borrower
and the Guarantor hereby expressly consent to the modifications and amendments
relating to the Credit Agreement as set forth herein or contemplated hereby and
each and every modification or amendment of the Credit Agreement, the Guaranty,
the Mortgages, the Assignments of Leases and Rents and other Loan Documents
prior to the date hereof, and Borrower and Guarantor hereby acknowledge,
represent and agree that the Loan Documents, as expressly modified hereby and
heretofore modified, and including without limitation the Guaranty, remain in
full force and effect and constitute the valid and legally binding obligations
of the Borrower and the Guarantor, respectively, enforceable against such
Persons in accordance with their respective terms, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’  rights and
general principles of equity, and that the Guaranty (as defined in the Credit
Agreement) extends to and applies to the foregoing documents as modified and
amended.

5.Representations.  Borrower and Guarantor represent and warrant to Agent and
the Lenders as follows:

(a)Authorization.  The execution, delivery and performance of this Amendment and
the other documents contemplated hereby and the transactions contemplated hereby
and thereby (i) are within the authority of such Borrower and Guarantor,
(ii) have been duly authorized by all necessary proceedings on the part of such
Borrower and Guarantor, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Borrower or Guarantor is subject or any judgment, order, writ,
injunction, license or permit applicable to such Borrower or Guarantor, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of formation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, such Borrower
or Guarantor or any of its properties or to which such Borrower or Guarantor is
subject, (v) do not and will not result in or require the imposition of any lien
or other encumbrance on any of the properties, assets or rights of such Borrower
or Guarantor other than the liens and encumbrances created by the Loan Documents
as amended hereby.

(b)Enforceability.  This Amendment, the Revolving Credit Note and the other
documents contemplated hereby are the valid and legally binding obligations of
Borrower and Guarantor enforceable in accordance with the terms and provisions
hereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or

4

 

--------------------------------------------------------------------------------

 

affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity.

(c)Approvals.  The execution, delivery and performance of this Amendment and the
other documents and the transactions contemplated hereby do not require the
approval or consent of any Person or the authorization, consent, approval of or
any license or permit issued by, or any filing or registration with, or the
giving of any notice to, any court, department, board, commission or other
governmental agency or authority other than those already obtained and the
filing of UCC financing statements in the appropriate records office with
respect hereto.

(d)Reaffirmation.  Borrower and Guarantor hereby repeat and reaffirm all
representations and warranties made by Borrower and Guarantor to the Agent in
the Loan Documents on and as of the date hereof with the same force and effect
as if such representations and warranties were set forth in this Amendment in
full.  Borrower and Guarantor further reaffirm, represent and agree that, as of
the date hereof, each and every representation and warranty made by the Borrower
and Guarantor in the Loan Documents is true and correct in all material respects
as of the date hereof, except to the extent of changes in factual circumstances
which are expressly and specifically permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made by Borrower as of a specified date shall be required to be true and correct
only as of such specified date).  

6.No Default.  By execution hereof, Borrower and Guarantor certify that Borrower
and Guarantor are and will be in compliance with all covenants under the Loan
Documents after the execution and delivery of this Amendment, and that no
Default or Event of Default has occurred and is continuing.

7.Waiver of Claims.  Each of the Borrower and each Guarantor acknowledges,
represents and agrees that it has no defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and the Borrower does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.

8.Ratification.  Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement, the Guaranty and the other Loan Documents
remain unaltered and in full force and effect, and the Credit Agreement as
amended by this Amendment and the other documents executed and delivered in
connection herewith, constitute the valid and legally binding obligation of the
Borrower and Guarantor enforceable against Borrower and Guarantor in accordance
with its respective terms.  The execution and delivery of this Amendment and the
other documents executed in connection herewith does not constitute, and shall
not be deemed to constitute, and there has not otherwise occurred or deemed to
have occurred, a release, waiver, impairment or satisfaction of any Borrower’s
or Guarantor’s obligations under the Loan Documents, and the parties hereto do
hereby expressly ratify and confirm the Credit Agreement and their obligations
thereunder as modified and amended herein.  Nothing in this Amendment or in the
other documents executed in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, impairment, extinguishment or substitution of the
Obligations or the obligations of Borrower or any Guarantor under the Loan
Documents.

5

 

--------------------------------------------------------------------------------

 

9.Amendment as Loan Document.  This Amendment shall constitute a Loan Document.

10.Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

11.Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

12.Final Agreement.  This Amendment REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

13.Effective Date.  This Amendment shall be deemed effective and in full force
and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:

(a)the execution and delivery of this Amendment by Borrower, Guarantor, Agent
and the Lenders;

(b)Borrower shall have paid to Agent for the account of the Lenders in
immediately available funds a fee in the amount of $150,000.00 with respect to
this Amendment and the extension of the Commitment; and

(c)delivery to Agent of a Compliance Certificate, adjusted to give pro forma
effect to any advance of the Revolving Credit Loans to be made on or about the
date thereof, and evidencing compliance with the covenants described in §7.4(c)
of the Credit Agreement;

(d)receipt by Agent of such other resolutions, certificates, documents,
instruments and agreements as the Agent may reasonably request; and

(e)the Borrower shall have paid the fees and expenses of Agent in connection
with this Amendment and the matters addressed herein.

14.Treatment of Accrued Interest.  All accrued and unpaid interest under the
Credit Agreement for periods prior to the date hereof shall be due and payable
on the applicable Interest Payment Date at the interest rate and spread
applicable prior to the Effective Date of this Amendment.

[Remainder of this page intentionally left blank]

 

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.

BORROWER:

GTJ REALTY, LP, a Delaware limited partnership

By:     GTJ GP, LLC, a Maryland limited liability company, its general partner

By:       GTJ REIT, Inc., a Maryland corporation, its sole member

By: /s/ Paul Cooper
Name: Paul Cooper
Title: CEO

 

GUARANTOR:

GTJ GP, LLC, a Maryland limited liability company

By:     GTJ REIT, Inc., a Maryland corporation, its sole member

By: /s/ Paul Cooper
Name: Paul Cooper
Title: CEO

 

GTJ REIT, INC., a Maryland corporation

By: /s/ Paul Cooper
Name: Paul Cooper
Title: CEO

 

[Signatures Continued on Next Page]



 

--------------------------------------------------------------------------------

 

WU/LH 466 BRIDGEPORT L.L.C., a Delaware limited liability company

By:GTJ REALTY, LP, a Delaware limited partnership, its sole member and manager

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its sole member

By: /s/ Paul Cooper

Name: Paul Cooper

Title: CEO

(SEAL)

GWL 20 EAST HALSEY, LLC, a Delaware limited liability company

By:GTJ REALTY, LP, a Delaware limited partnership, its sole member and manager

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its sole member

By: /s/ Paul Cooper

Name: Paul Cooper

Title: CEO

(SEAL)

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

AGENT AND LENDERS:

KEYBANK NATIONAL ASSOCIATION, a national banking association, individually and
as Agent

By: /s/ Jennifer L. Power

Name: Jennifer L. Power

Title: Vice President

 

 

 